       Case 8:21-cr-00112-JLS Document 55 Filed 07/12/21 Page 1 of 6 Page ID #:288


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                       CRIMINAL MINUTES -ARRAIGNMENT
Case Number: 8:21-CR-00112-JLS                       Recorder: CS 07/12/2021                              Date: 07/12/2021

Present: The Honorable Douglas F. McCormick, U.S. Magistrate Judge

Court Clerk: Kristee Hopkins                                        Assistant U.S. Attorney: Joseph "Josh" Green

 United States of America v.             Attorney Present for Defendants)               Language                 Interpreter
 1)BRIAN JAVAADE MESHKIN                 Sean T. Lobb
      Summons                                   Retained



PROCEEDINGS: ARRAIGNMENT OF DEFENDANTS)AND ASSIGNMENT OF CASE AND INITIAL APPEARANCE.




Defendant is arraigned and the Court does not question defendant as to true name.
Defendant is given a copy of the Indictment and acknowledges having been read or having received a copy of the Indictment and
waives the reading thereof.



Defendant's first appearance.
Bond is ordered in the amount of a Personal Recognizance Bond. See attached copy of the bond. Court orders defendant to report to
the U.S. Marshal's Office forthwith for processing.

Defendant pleads not guilty to all counts in the Indictment.

This case is assigned to the calendar of District Judge Josephine L. Staton.
It is ordered that the following dates) and times)are set:
         Jury Trial 9/7/2021 at 9:00 AM
         Status Conference 8/27/2021. at 8:30 AM
         Defendant and counsel are ordered to appear before said judge at the time and date indicated.



Counsel are referred to the assigned judge's trial/discovery order located on the court's website, Judges' Procedures and Schedules.

Trial estimate: 12 days.

Court issues Order under Fed. R. Crim. P. 5(fl concerning prosecutor's disclosure obligations; see General Order 21-02 (written order).




                                                                                     First Appearance/Appointment of Counsel: 00 :03
                                                                                                                          PIA: 00:03
                                                                                                          Initials of Deputy Clerk: kh
cc: Statistics Clerk, PSALA PSASA




CR-85(09/12)                                      CRIMINAL MINUTES -ARRAIGNMENT                                                Page 1 of 1
              Case 8:21-cr-00112-JLS Document 55 Filed 07/12/21 Page 2 of 6 Page ID #:289


                UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

   Case Name: United States of America v. 1) Brian Javaade Meshkin                                 Case No. 821-cr-00112-JLS-1
                                             0 Defendant            ~ Material Witness

   Violation of Title and Section: 18:371; 42:1320a-7b(b)(2)(B)

                                  ■ Summons
                                  ~                  ~ Out of District ~ iJNDER SEAL             ~ Modified Date:

  Check only one ofthefive numbered boxes below (unless one bond is to be replaced by another):
   1. X Personal Recognizance Signature On y              (c).~ Affidavit of Surety With Justification           Release No.
  2. ~ Unsecured Appearance Bond                               (Form Cx-s) Signed by:
                                                                                                                   Summons
          $                                                                                                       ~ Release to Pretrial ONLY
  3. ~ Appearance Bond                                                                                            ~ Release to Probation ONLY
                                                                                                                      Forthwith Release
     ~a~.~ CaStl DepOSltAmount or %~ Form CR-7~
                                                                        With Full Deeding ofProperty:

     (b).~ Affidavit of Surety Without
           Justification (Form CR-4) Signed by:
                                                                                                                      All Conditions of Bond
                                                                                                                      (ExceptClearing-Warrants
                                                                                                                       Condition) Must be Met
                                                                                                                       and Posted by:



                                                                                                                      Third-Party Custody
                                                       4. ❑Collateral Bond in the Amount of(Cash                      Affidavit(Form CR-31)
                                                             or Negotiable Securities):
                                                                $                                                 0 Bail Fixed by Court:
                                                       5. ❑Corporate Surety Bond in the Amount of:                 DFM        / kh
                                                             $                                                      (Judge /Clerk's Initials)


                                                    PRECONDITIONS TO RELEASE
      The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(g)(4).
  ~ The Court has ordered a Nebbia hearing under § 3142 (g)(4).
  ~ The Nebbia hearing is set for                                        at          ❑ a.m. ❑ p.m.

                                                ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
   Submit to: ~ Pretrial Services Agency(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
               (The agency indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~

   Surrender all passports and travel documents to Supervising Agency no later than                                              sign a Declaration
    re Passport and Other Travel Documents(Form CR-3~,and do not apply for a passport or other travel document during the pendenry
    of this case.
   Travel is restricted to                                                                  unless prior permission is granted by Supervising
    Agency to travel to a specific other location. Court permission is required for international travel.
   Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
   Maintain or actively seek employment and provide proof to Supervising Agency. ~ Employment to be approved by Supervising Agency.
   Maintain or begin an educational program and provide proof to Supervising Agency.                        -~
                                                                                 Defendant's Initials: ~~~/°ihv\         Date:    ~~/Z/?~~ j
                                                  DISTRICT OF                                                                         PAGE 1 OF 5
               Case 8:21-cr-00112-JLS Document 55 Filed 07/12/21 Page 3 of 6 Page ID #:290
    Case Name: United States of America v. 1) Brian Javaade Meshkin                                 Case No. 8:21-cr-00112-JLS-1
                                               ■ Defendant
                                               ~                   ~ Material Witness
        Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
        witness in the subject investigation or prosecution, ~ including but not limited to
                                                             ;~ except
        Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
        of counsel. Notwithstanding tbisprovision, you may contact the following codefendants without your counsel present:

       Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,
        you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
        own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
        to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not engage in telemarketing.
       Do not sell, transfer, or give away any asset valued at $                                 or more without notifying and obtaining
        permission from the Court, except
       Do not engage in tax preparation for others.
       Do not use alcohol.
       Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
        requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
        Supervising Agency.
       Do not use or possess illegal drugs or state-authorized marijuana. ~ In order to determine compliance, you agree to
        submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not use for purposes ofintoxication any controlled substance analogue as defined by federal law or street, synthetic, or
        designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
        prescribed by a medical doctor.
       Submit to: ~drug and/or ~ alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
       You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agenry.
       Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
       oftreatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~ Release to USPO only
       Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
       Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
       Participate in the Location Monitoring Program marked below and abide by all of the requirements of the program and any indicated
       restrictions, under the direction of the Supervising Agency. You must pay all or part of the costs of the program based upon your ability
       to pay as determined by the Supervising Agency. You are financially responsible for any lost or damaged equipment.

       Location Monitoring Technology

            Location Monitoring technology at the discretion of the Supervising Agency

       or



                                                                                Defendant's Initials                 Date: 7~(L~~ L~
CR-1 (07/21)                              CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                               PAGE 2 OF 5
                Case 8:21-cr-00112-JLS Document 55 Filed 07/12/21 Page 4 of 6 Page ID #:291
    Case Name: United States of America v. 1) Brian Javaade Meshkin                                      Case No. 8:21-cr-00112-JLS-1
                                                  ■ Defendant
                                                  ~                 ~ Material Witness

               Location Monitoring with a bracelet
                   at the discretion of the Supervising Agency or
                   Radio Frequency(RF)or
                   Global Positioning System (GPS)

                   Release to the Supervising Agency only or     ~ Placement of bracelet within 24 hours of release
       or


               Location Monitoring without a bracelet

                   at the discretion of the Supervising Agency or

                   Virtual/Biometric or

                   Voice Recognition



       Restrictions

               Location Monitoring only - no residential restrictions

               Curfew -You are restricted to your residence every day:
                   from                     to
                   as directed by Supervising Agency

               Home Detention -You are restricted to your residence at all times except for employment,education, religious services, medical
               needs or treatment, attorney visits, court appearances and obligations, essential needs, and

               all of which must be preapproved by the Supervising Agency
               Home Incarceration -You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court
               appearances and obligations, and                                      all of which must be preapproved by the Supervising Agency


      You are placed in the third-party custody(Form CR-31) of
       Clear outstanding ~ warrants or ~ DMV and traffic violations and provide proof to Supervising Agency within                   days
       of release from custody.
      Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except
       as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person
       and/or property by Supervising Agency in conjunction with the U.S. Marshal.
      Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
       the age of 18 except in the presence of a parent or legal guardian of the minor.
      Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
       under the age of 18.
      Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirectly in the operation of any daycare
       facility, school, or other organization dealing with the care, custody, or control of children under   e age of 18.
                                                                                    Defendant's Initials: ~~ Date:              7 ~ Z Zd Z~
Cx-i (o~/zi)                                CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                               PAGE 3 OF 5
               Case 8:21-cr-00112-JLS Document 55 Filed 07/12/21 Page 5 of 6 Page ID #:292
   Case Name: United States of America v. 1) Brian Javaade Meshkin                                     Case No. 8:21-cr-00112-JLS-1
                                                   Defendant      ~ Material Witness

       Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
        of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
        Marshal.
       Other conditions:




                                               GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entifled matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. g 14135a.




                                                                                     Defendant's Initials:~Date: `Z ~ Z~                     ZOZI
cx-i (o~/zi)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                  PAGE 4 OF 5
               Case 8:21-cr-00112-JLS Document 55 Filed 07/12/21 Page 6 of 6 Page ID #:293
      Case Name: United States of America v. 1) Srian Javaade Meshkin                                    Case No. 8:21-cr-00112-JLS-1
                                                   ■ Defendant
                                                   ~                 ~ Material Witness


                                      ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

     As a condition of my release on this bond, pursuant to Tide 18 of the United States Code,I have read or have had interpreted to me
     and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
     all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

     Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
     continue in full force and effect until such time as duly exonerated.

     I understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
     release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonment and/or
     fine.

     I further understand that if I fail to obey and perform any of the general and/or additional conditions of release of this bond,this bond
     maybe forfeited to the United States of America. If said forfeiture is not set aside,judgment maybe summarily entered in this
     Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution ofthe
     judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
     United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
     forfeited.




       ~~l         ~Z Zoe(                                                                                 ~( `{~'~~Z'7~0~/
     Date                                   Signature ofDefendant/Material Witness                        Telephone Number




     City and State(DO NOT INCLUDE ZIP CODE)



         Check if interpreter is used: I have interpreted into the                                                  language this entire form
          and have been told by the defendant that he or she understands all of it.



     Interpreter's Signature                                                                         Date



     Approved:
                               United States District Judge /Magistrate Judge                        Date

     Ifcash deposited: Receipt #                                for $


    (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                 Defendant's Initials:                Date:
CR-1 (07/21)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                              PAGE 5 OF 5
